The defendant was tried under an indictment charging him with robbery, was convicted of the offense of grand larceny, and duly sentenced to a term of imprisonment in the penitentiary as provided by law. This appeal is on the record proper, without a bill of exceptions, and shows regular proceedings and judgment of conviction following the verdict of the jury. There is a certificate from the presiding judge that *Page 326 
the time for tendering the bill of exceptions in this cause has expired, and that no bill of exceptions had been presented to him. The given and refused charges are set out in the record, but this court cannot review and pass upon said charges in the absence of the bill of exceptions and the oral charge of the court.
We find nothing in the record authorizing a reversal of the judgment from which the appeal is prosecuted.
Affirmed.